Citation Nr: 1456232	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  00-15 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for blindness, as due to a head injury with concussion.

2. Entitlement to service connection for aphonia, as due to a head injury with concussion.

3. Entitlement to service connection for the residuals of a cerebral vascular accident, as due to a head injury with concussion.

4. Entitlement to service connection for a seizure disorder, as due to a head injury with concussion. 

5. Entitlement to service connection for an acquired psychiatric disorder, to include as due to a head injury with concussion.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968 and from June 1970 to April 1982.  He also had National Guard service from April to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2000 rating determination by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2003, the Veteran testified at a hearing held at the RO before the undersigned.  A transcript of that hearing is of record.  

This case was previously before the Board of Veterans' Appeals (Board) in January 2004, June 2006, and November 2009.  Each time, the Board remanded the following issues for further development: Entitlement to service connection for blindness; entitlement to service connection for aphonia; entitlement to service connection for the residuals of a cerebral vascular accident; entitlement to service connection for a seizure disorder; and entitlement to service connection for depression.  The Veteran contended that all such disabilities were due to a head injury with concussion in service.

The Board notes that the Veteran has claimed and the RO adjudicated service connection for depression, as due to a head injury with concussion.  A claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). The Board notes that the Veteran has been diagnosed with several psychiatric disorders.  As such, given the holding in Clemons, the Board has combined and recharacterized the issue to the broader issue of entitlement of service connection for an acquired psychiatric disability.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

In March 2014, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) regarding the claim.  In July 2014, the Board received the requested opinion.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if additional action is required on his part.



FINDINGS OF FACT

1. The Veteran's blindness, claimed as due to a head injury with concussion, is not of service onset or otherwise related to the Veteran's military service, to include secondary to a service-connected disability.

2. The Veteran's aphonia, claimed as due to a head injury with concussion, is not of service onset or otherwise related to the Veteran's military service, to include secondary to a service-connected disability.

3. The Veteran's residuals of a cerebrovascular accident, claimed as due to a head injury with concussion, is not of service onset or otherwise related to the Veteran's military service, to include secondary to a service-connected disability.

4. The Veteran's seizure disorder, claimed as due to a head injury with concussion, is not of service onset or otherwise related to the Veteran's military service, to include secondary to a service-connected disability.


CONCLUSIONS OF LAW

1. The Veteran's blindness, claimed as due to a head injury with concussion, was not incurred in or aggravated by service, including on a presumptive basis, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2. The Veteran's aphonia, claimed as due to a head injury with concussion, was not incurred in or aggravated by service, including on a presumptive basis, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

3. The Veteran's residuals of a cerebrovascular accident, claimed as due to a head injury with concussion, was not incurred in or aggravated by service, including on a presumptive basis, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

4. The Veteran's seizure disorder, claimed as due to a head injury with concussion, was not incurred in or aggravated by service, including on a presumptive basis, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R.            §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through a notice letter dated in July 2006.  This letter also notified the Veteran concerning how VA determines disability ratings and assigns effective dates.  Dingess, 19 Vet. App. at 486.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's VA treatment records, and private treatment records, to the extent possible.  Regarding the Veteran's service treatment records, it was claimed that many of the Veteran 's service treatment records were still missing, although he was unable to specifically identify any of the missing material.  The current record before the Board consists of service treatment records and personnel records dating from both periods of active service.  It was acknowledged at the hearing that the National Personnel Records Center in St. Louis had reported to the Veteran that no further records pertaining to his active service were to be found at that location (confirmation of this report is of record), and the Board is unaware of any other source for additional service records.  Accordingly, it does not appear that any further search for additional service treatment records would be beneficial.

The Veteran also indicated that he was in receipt of Social Security Administration (SSA) Disability benefits that warranted obtaining additional records.  The VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  These SSA disability records were obtained and associated with the record.

The Board further finds that additional VA examinations should not be undertaken in support of the Veteran's claims.  Examinations have already has been conducted.  The Board recognizes that these examinations yielded medical opinions that were inadequate to decide the Veteran's claims. 

However, in July 2014 the Board obtained a VHA opinion with respect to the Veteran's claims.  The VHA report reflects that the examiner reviewed the Veteran's claims folder, reviewed his past medical history, documented his medical conditions, and rendered an appropriate opinion consistent with the remainder of the evidence of record.  The Board therefore concludes that the VHA opinion is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In June 2003, the Veteran had the opportunity to testify before the undersigned Veterans Law Judge.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the Board hearing, the undersigned clarified the issues on appeal, inquired as to the etiology of the Veteran's asserted symptoms, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  The Board, therefore, concludes that it has fulfilled its duties under Bryant.

As such, all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims decided herein.  Essentially, all available evidence necessary to substantiate the claims and reach an accurate determination has been obtained.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claims

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may also be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including epilepsy, organic disease of the nervous system and cardiovascular-renal disease, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309(a), and thus such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases). 

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such claimant shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  As such the Board will address the Veteran's claims for service connection for blindness, aphonia, residuals of a cerebrovascular accident on both direct and secondary bases.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2014).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims decided herein.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran had active service from December 1966 to December 1968, and again from June 1970 to April 1982, when he was administratively discharged due to unsuitability caused by apathy.  Contrary to the Veteran's later assertions, he never served in Vietnam or engaged in combat with the enemy.  

The current claims involve various disabilities, none of which were initially manifested in service or for many years afterward, which the Veteran believes are attributable to head injuries which he sustained in service in October 1973 and October 1974.  The in-service treatment records do not indicate complaints, treatment, or diagnosis of blindness, aphonia, residuals of cerebrovascular accident, and seizure disorder during service. 

Various medical opinions supportive of the Veteran's claims have been submitted.  For instance, Dr. J.C., a private physician, submitted a statement in January 1999 that the Veteran's head injury during his military service "may be responsible for his current neurologic condition" and that his blindness and cerebral vascular accident "more likely than not, are the result of the head injury that occurred while he was in the military."  In addition,  Dr. R.M.R., another private physician, stated the Veteran's "medical/neurological problems [complaints] of Parkinson's, loss of eyesight, paraparesis are directly related to his skull injury."  

However, the Board finds that these are generally based upon the Veteran's inaccurate recollections of his medical history (for example, he told a VA examiner in December 2004 that he had been essentially deaf following the head injuries in service, and he has also testified that he was taking medications for seizures all during the remainder of his active service after the October 1973 head injury, neither of which is corroborated by the service treatment records or other evidence of record).  These favorable medical opinions also usually fail to mention (and appear to have been unaware of) the medical evidence of record indicating that the head injuries in service were mild and resulted in no permanent residual disability, nor do they account for or consider the post-service head trauma reflected by the current record.  In addition, these favorable medical opinions frequently do not reflect any explanation of the rationale for finding that the claimed disabilities were directly caused by the remote head injuries in service.  These conclusions do not reflect any review or discussion of the contents of the claims file, address any of the contrary evidence of record, or provide any rationale supporting the opinions; these are merely conclusory statements without factual, medical rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  For these reasons, the favorable medical evidence is not considered to be credible.

The Veteran has a self-reported medical history of four strokes during the 1990's, which he attributes to the head injuries sustained in 1973 and 1974 while serving on active duty.  Medical confirmation of these strokes has never been obtained, and the most recent VA neurological examiner in June 2005 indicated that a brain MRI would be necessary to evaluate the Veteran for any evidence of encephalomacia consistent with strokes.  An addendum to this examination report noted that a brain MRI scan in September 2000 found no evidence for hemorrhage, mass effect, midline shift, or enhancing brain lesion; and was unchanged from a head CT scan in June 1998.  A VA neurological consult on June 27, 2005, did not result in a report that the appellant recently suffered another stroke and/or that his strokes were due to the head injuries in service, as the Veteran has asserted.  A March 2009 VA examiner stated that while the Veteran may well have residuals of a stroke, the inconsistencies noted suggested functional overlay.

Several medical experts have attributed some of the Veteran's other disabilities, including his blindness and speech problems, to post-service strokes, rather than to the head injuries sustained in service.  If the Veteran has never had a stroke, these medical opinions are of questionable value. 

There were also some discrepancies as to whether or not the Veteran currently has the claimed seizure disorder, as objective testing such as electroencephalograms (EEGs) have not demonstrated evidence of seizure activity.  On a VA outpatient neurological note dated in May 2005, it was reported that the Veteran considers occasional syncopal episodes (dizzy spells) to be "seizures."  The Veteran was diagnosed with possible seizures in a January 2007 neurological examination and the examiner stated the symptomatology was not explained by abnormalities on diagnostic testing as the test results were all normal.  The examiner stated it was unlikely that the degree of right hemoplegia would go unnoticed on MRI scanning.  Furthermore, the examiner noted the Veteran's historical description of seizures was vague and did not appear epileptic in origin.  In August 2007, a VA examiner determined that it would be speculation to opine the seizures were related to the closed head injury from service as the seizures did not start more than two years after the more mild than moderate closed head injury and as there was a question as to whether the episodes were nonepilepic or not.  The current record also reflects considerable evidence of possible malingering on the part of the Veteran; on the other hand, there is also evidence of record indicating that many of the pertinent symptoms may be of psychogenic, rather than organic, origin. 
      
Since the current record reflected so many contradictory and confusing medical opinions, the Board requested an opinion whether the Veteran currently has the claimed disabilities, especially a seizure disorder and/or evidence of prior strokes.  As stated above, a VHA opinion was requested by the Board.  Specifically, the Board asked if a seizure disorder and/or prior strokes were present, was it at least as likely as not (50 percent or greater probability) that they are a direct result of one or both of the head injuries sustained by the Veteran in service in October 1973 and October 1974, or were they caused by one another (such as the stroke led to the seizure or vice versa).  Furthermore, if a seizure disorder and/or the prior strokes are present, is it at least as likely as not that the bilateral blindness and aphonia are secondary to these disorders, or are they are a direct result of one or both of the head injuries sustained by the Veteran in service.

In July 2014, a VHA opinion from Dr. P.G.A., was received which addressed the concerns raised by the Board.  Upon review of the evidence within the record, Dr. P.G.A. opined that the claim of strokes as a result of the remote head injuries was "highly unlikely and not at all supported by the medical evidence as noted in consultations and imaging.  No evidence for the [Veteran's] alleged strokes is found on the CT or MRI."  

Regarding the Veteran's seizures, Dr. P.G.A. stated there was no evidence to support the Veteran's claim of seizures based on the neurologic consultations and EEGs.

Regarding the Veteran's blindness, Dr. P.G.A. determined there was no findings on MRI that would be consistent with bilateral blindness originating from the brain (cortical blindness) as the lesions expected in the occipital lobes or abnormalities in the posterior cerebral circulation were not observed on MRIs and the MR angiogram.  

Regarding the Veteran's aphonia, Dr. P.G.A. determined that upon review of the Veteran's MRI and the MR angiogram there were no findings that would explain the Veteran's language problems. 

It is further noted that the Veteran's functional disorders, which encompassed conversion reactions, embellishment, and malingering, were observed by the Veteran's clinicians during the course of treatment.  Dr. P.G.A. concluded that based on the clinical observations, the Veteran was most likely malingering.  These included:

1. Variation on the tremor types and extinction of tremors with distraction (observed by neurology consultants).

2. Ability to talk normally on the phone but not when being evaluated by the medical staff (observed by neurology consultants).

3. Ability to have and place objects in close relationships in a complex environment but with alleged complete blindness (See ophthalmology consultation [dated] July 15, 2008).

4. Atypical spells without loss of consciousness; are highly likely to be non-epileptogenic spells rather than true seizures.
      
In sum, Dr. P.G.A. concluded:

There was no evidence from the clinical notes and imaging studies or from EEG to support the [Veteran's] contention that he had strokes, seizures, cortical blindness or language disorders occurring remotely (in the 1990s) as a result of his head trauma in the early 1970s.  His problem of head injuries including the one in 1973, and the later documented injuries in 1980 and 1981 may be sufficient for a designation of [traumatic brain injury].  His alcoholism noted in 1986 likely further complicated this issue.

After consideration of the entire record and the relevant law, the Board finds that the Veteran's claimed blindness, aphonia, residuals of cerebrovascular accident, and seizure disorder, are not related to service, and service connection is not established.  The persuasive medical evidence of record supports the proposition that there is no etiological relationship between the origin and/or severity of blindness, aphonia, residuals of cerebrovascular accident, and seizure disorder and his military service, namely head injuries sustained in service.  There is also no evidence the Veteran sought treatment for these disabilities within one year following separation from service, and there is no evidence that the Veteran's disabilities manifested to a compensable degree. 

Regarding the Veteran's blindness and aphonia, the Board acknowledges the VHA opinion that later documented injuries in 1980 and 1981 may be sufficient for a designation of traumatic brain injury.  However, the Board finds that despite this finding, Dr. P.G.A. also determined that there was no evidence to support bilateral blindness originating from the brain.  There was also no medical evidence to explain the Veteran's language problems.  Therefore, even assuming arguendo that the Veteran has a diagnosis of traumatic brain injury, there is no objective medical evidence to support the Veteran's contention that the blindness and aphonia are etiologically related to any head injuries during service.  

In addition, the Court determined that in the absence of proof of present disability there can be no successful claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Here, the VHA opinion concluded there were no diagnoses consistent with residuals of a cerebral vascular accident, to include strokes, and a seizure disorder as demonstrated by the medical evidence of record.  Thus, the evidence does not show that the Veteran has a diagnosis of residuals of a cerebral vascular accident, to include strokes, and a seizure disorder.

As previously stated, while the record does provide positive nexus opinions, the Board finds that the VHA opinion is more probative.  The VHA opinion was based on review of the claims folder, including the Veteran's service and post-service treatment records, and thoroughly discusses the Veteran's pertinent objective medical history.  The VHA opinion offered detailed explanations of the rationale for the opinions that incorporated both the facts of the Veteran's case and the pertinent medical principles.  Given Dr. P.G.A.'s access to the claims folder and the thoroughness and detail of the opinions, the Board finds his opinions to be highly probative to determining whether service connection for these claims is warranted.

Insofar as service connection is not in effect for strokes and a seizure disorder to have proximally caused his claimed disabilities, service connection on a secondary basis is not applicable under the law.  Specifically, as there is no evidence of prior seizures and strokes there is no indication the strokes led to seizures or vice versa.  In addition, the claims of service connection for bilateral blindness and aphonia as secondary to the prior strokes and must also fail.  See 38 C.F.R. § 3.310.  For this reason, the claims for secondary service connection must be denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).

The Board acknowledges the Veteran's lay contentions that his blindness, aphonia, residuals of cerebrovascular accident, and seizure disorder are related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disabilities.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  However, the Veteran is not competent to opine on the diagnosis or etiology of his disabilities.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, the diagnosis and etiology of blindness, aphonia, residuals of cerebrovascular accident, and a seizure disorder is a complex medical question that is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection for the disabilities at issue; the claims are therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312; Gilbert, 1 Vet. App. at 58 (if the Board rules against a veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the veteran is not entitled to the benefit of the doubt) (internal quotations omitted).



ORDER

Entitlement to service connection for blindness, as due to a head injury with concussion, is denied.

Entitlement to service connection for aphonia, as due to a head injury with concussion, is denied.

Entitlement to service connection for the residuals of a cerebral vascular accident, as due to a head injury with concussion, is denied.

Entitlement to service connection for a seizure disorder, as due to a head injury with concussion, is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2014).

According to the evidence of record, during the course of post-service treatment and VA examinations, the Veteran has been diagnosed with several psychiatric disorders to include dementia, major depressive disorder (or affective disorder), PTSD, dysthymic disorder, mood disorder, cognitive disorder, and adjustment disorder with mixed emotional features.  

However, the Board finds that no clear or consistent diagnoses or opinions for these psychiatric disorders have been provided by any two examiners.  In addition, the record fails to demonstration that when a psychiatric diagnosis and/or opinion was provided, the prior psychiatric diagnosis and/or opinion was considered or addressed by the VA examiner or health care provider.  Therefore, a new VA examination is needed to clarify all diagnoses, obtain adequate etiological opinions, and discuss whether an acquired psychiatric disorder is related to the Veteran's military service, to include head injuries.  As such, further development is necessary before a final determination is made.  38 C.F.R. § 3.159(c)(4) (2014); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Accordingly, the case is REMANDED for the following action:

1. Copies of pertinent updated treatment records should be obtained and added to the record.

2. Once all outstanding records, if any, are obtained and associated with the claims file, schedule a VA examination with an appropriate specialist to obtain a medical opinion concerning the etiology of the Veteran's present acquired psychiatric disorder(s), to include dementia, major depressive disorder (or affective disorder), PTSD, dysthymic disorder, mood disorder, cognitive disorder, and adjustment disorder with mixed emotional features.  

The examiner should respond to the following:

a. Confirm the existence of any current acquired psychiatric disorders, making specific findings regarding whether the Veteran satisfies the DSM-IV criteria of the American Psychiatric Association for a diagnosis of PTSD.

b. If a current PTSD diagnosis is confirmed, then opine whether it is at least as likely as not (50 percent or greater probability) that it is attributable to any reported in-service stressor.

c. Exclusive of PTSD, if the examiner confirms the existence of any other currently diagnosed acquired psychiatric disorder (whatever the specific diagnosis), opine as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its clinical onset during the Veteran's active duty military service, or is otherwise related to the Veteran's period of service, including any head injuries during service.

The term "at least as likely as not" (50 percent or greater probability) does not mean merely within the realm of medical possibility; rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examination should include all necessary diagnostic testing and evaluation.  The claims file must be made available for review of the pertinent medical and other history. 

Rationale for all requested opinions shall be provided.  The examiner should acknowledge and discuss the Veteran's lay statements of onset and symptomatology and the findings of the post-service treatment records (private and VA) and all VA examinations.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Upon completion of the foregoing, review the report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4. After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


